Citation Nr: 0421778	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Anthony L. Ramptom, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
cause of death.  The Statement of the Case (SOC) was issued 
in April 2000, and a Supplemental Statement of the Case 
(SSOC) was provided inAugust 2000.  The case was remanded by 
the Board in April 2001 for further development, and for 
adjudication of potential entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.

The RO issued an SSOC in March 2002 in which it denied 
section 1318 entitlement.  In June 2003, the Board remanded 
this case to the RO for additional evidentiary development.  
As will be explained in greater detail below, the requested 
development was subsequently completed, and, in September 
2003, the RO issued another SSOC in which it continued to 
deny the appellant's claims.



FINDINGS OF FACT

1.  In August 1999, the veteran died.  The immediate causes 
of his death were congestive heart failure and second stage 
cardiomyopathy.  Other significant conditions contributing to 
the veteran's death but not resulting in the underlying 
causes were Browne-Sequard syndrome, prostate cancer, and a 
seizure disorder.

2.  At the time of the veteran's death, service connection 
was in effect for partial spastic paralysis in both lower 
extremities, which was evaluated as 50 percent disabling; 
residuals of a gunshot wound to the right chest, which was 
evaluated as 20 percent disabling; residuals of gunshot wound 
to the right chest, post through-and-through injury to Muscle 
Group XXII, rated as 10 percent disabling; and residuals of 
gunshot wound to the right chest, with anterior through-and-
through injury to Muscle Group I, rated as 10 percent 
disabling.  The veteran's combined disability evaluation was 
70 percent.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by any disability which was incurred in or aggravated by 
service.

4.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may any disease involved in the veteran's death be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2003).

2.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in August 1999 at the age of 80.  According 
to his death certificate, the immediate causes of his death 
were congestive heart failure and second-stage 
cardiomyopathy.  Other significant conditions noted as having 
contributed to the veteran's death but not resulting in the 
underlying causes were Browne-Sequard syndrome, prostate 
cancer, and a seizure disorder.

In November 1944, while serving in the U.S. Army in France, 
the veteran sustained a gunshot wound in combat with the 
enemy, which entered his body at the upper anterior right 
chest and exited posteriorly at the level of the 5th dorsal 
vertebra.  After extensive treatment in several medical 
facilities, he was discharged pursuant to a Certificate of 
Disability for Discharge, in August 1945.  The record 
indicates that among the veteran' awards and decorations were 
the Silver Star Medal and two Purple Heart Medals.

March 1947 and May 1949 VA examination reports show the 
veteran's cardiovascular system was normal.

The veteran was initially assigned a 100 percent 
stabilization rating effective from August 1945, then had a 
combined disability evaluation of 50 percent from March 1947.  
In a November 1950 rating decision, the RO assigned multiple 
ratings for the several residual disabilities of the in-
service combat wound: partial spastic paralysis in both lower 
extremities, rated as 50 percent disabling; residuals of a 
gunshot wound to the right chest, rated as 20 percent 
disabling for pleural cavity injury, gunshot wound to the 
right chest, post through-and-through injury, Muscle Group 
XXII, rated as 10 percent disabling; and gunshot wound to the 
right chest, anterior through-and-through, Muscle Group I, 
rated as 10 percent disabling.  His combined disability 
rating was 70 percent and remained at that level until his 
death.

Private hospital records dated from July 1983 to August 1994 
indicate the veteran complained of and was diagnosed with 
atrial fibrillation.  Reports show that the veteran's 
diagnosis of Brown-Sequard syndrome was mentioned, but not 
determined to be a cause of the veteran's other disabling 
conditions.

VA outpatient records dated from July 1992 to April 1997 show 
the veteran was treated for various conditions, including 
prostate cancer, pacemaker implantation, and seizure 
activity.  The veteran's Brown-Sequard syndrome was mentioned 
as having resulted from a gunshot wound in service.  In 
particular, in a July 1995 written statement, J.P.B., M.D. 
recounted the veteran's right mid-thoracic lesion, which he 
stated caused his Brown-Sequard syndrome.

July 1997 to March 1999 VA outpatient records indicate the 
veteran suffered from congestive heart failure.  In the early 
records, he was exercising and felt he was gaining endurance.  
In later reports, the veteran experienced increased edema and 
fatigue.  He had difficulty getting out of bed and staying 
awake.

In a January 2000 affidavit, the appellant, who had married 
the veteran in 1956, described the veteran's injuries in 
service and asserted that although his paralysis had lasted 
only one year, many physical activities were difficult, 
including getting in and out of a car, climbing a ladder, and 
walking on any ground that was not level and even.  She 
stated that, on an occasion in 1985, the veteran could not 
raise his foot to clear a railroad tie, and tripped and fell, 
hitting his head on the cement sidewalk.  He had a brain 
injury that resulted in epileptic seizures.  In a separate 
September 1999 written statement, the appellant contended 
that the veteran's war injuries to his spine and upper leg 
were major factors and contributors to his heart disease 
because they prevented him from exercising.

A March 2000 affidavit from G.M., a nurse practioner who 
attended to the veteran during the last two and a half years 
of his life, shows that she saw the veteran in his home on a 
regular basis.  She stated that throughout that time the 
veteran suffered from Brown Sequard syndrome which had  
resulted from a mid-thoracic lesion on the right side, which 
was a result of a spinal cord injury during service.  Because 
of this injury, the veteran had limited use of his right leg, 
which reduced his mobility.  This loss of mobility interfered 
with rehabilitation activity that could have improved his 
cardiac health and extended his life.  G.M. also noted the 
veteran's fall in 1986, which resulted in a number of 
seizures over the years.  In her opinion, the veteran's war 
injury caused his Brown Sequard syndrome and loss of his leg, 
which she said may have hastened his death.

In June 2000, the appellant testified at a hearing at the RO 
before a Decision Review Officer.  The appellant contended 
that even though the veteran did not incur cardiovascular 
failure while in the service, his war injuries contributed to 
that condition and made him incapable of resisting the 
effects of the disease from which he ultimately died.  The 
appellant stated that the veteran suffered from Brown 
"Secord" syndrome, which the veteran had throughout his 
life and which limited his physical mobility.  She indicated 
that the veteran dragged his left leg for most of his life 
following the war and could not engage in aerobic or 
cardiovascular activities.  He was ambulatory, but severely 
restricted.  His nurse, G.M. also testified and stated that 
she aided the veteran during the last two years of his life 
and attempted to help him with cardiovascular activity.  She 
indicated that he was able to exercise on a stationary 
bicycle, but only for a few minutes at a time.  G.M. 
testified that, compared to her other patients with similar 
heart conditions, the veteran could exercise and walk less 
than most.


Also in June 2000, at the request of the RO, a VA examiner 
reviewed the veteran's claims file in an attempt to determine 
whether his service-connected disabilities were involved in 
the cause(s) of his death.  It was noted that, when the 
veteran passed away, he had a significant medical history of 
congestive heart failure, sinus syndrome, status post VDI 
pacer placement in January 1994, cellulitis in the right 
lower extremity, Brown-Sequard syndrome, seizure disorder, 
prostate cancer, and depression.  A December 1944 examination 
report showed Babinski sign, clonus, and hyperactive reflexes 
on the right side.  There was analgesia on the left side up 
to the thoracic vertebrae.  The veteran's position and joint 
sense were not impaired, and this was originally described as 
an incomplete Brown-Sequard at the level of the 7th thoracic 
vertebra.  Just three days later, the veteran's paralysis had 
decreased in the right foot.

The reviewing physician further noted that a July 1998 
examination of the veteran's neurological function showed 
that the cranial nerves II-XII were grossly intact except for 
some mild right facial droop and right lower extremity 
decreased strength, with left lower extremity decreased 
sensation to light touch.  His deep tendon reflexes were 
symmetric.  The reviewer stated that the functional ability 
of the veteran was unclear, based on the lack of records 
associated with the claims file.  A July 1995 record 
indicated that the veteran had some mild right arm weakness, 
but it was apparently due to trauma in his right shoulder.  
There was sensory loss compatible with Brown-Sequard syndrome 
with loss of sensation in the left leg, and the reviewer 
noted that this apparently this extended up to the 
midthoracic region.

The VA reviewer further observed that the veteran had also 
suffered a cerebrovascular accident in 1990, which would have 
contributed to his overall weakness.  Separating the effects 
of this from those of the Brown-Sequard syndrome was noted to 
be very difficult.  Some notes described the veteran as 
walking with very little difficulty.  Given that annotation, 
the reviewer opined that the Brown-Sequard syndrome would not 
have limited the veteran in being able to perform 
cardiovascular exercise.  This may have been true, however, 
after the stroke in 1990.  Given the available information, 
the reviewer opined that the veteran's Brown-Sequard syndrome 
did not contribute to the immediate cause of his death, the 
congestive heart failure, and that the seizure disorder was 
in no way related to the heart disease.  Certainly, his 
neurological condition would have caused his quality of life 
to be less than optimal, but the physician did not think this 
had contributed to his congestive heart failure or prostate 
cancer.

In a June 2001 affidavit, the appellant contended that the 
veteran performed some consulting work shortly after his 
accident in 1986, but thereafter, was unable to seek gainful 
employment.  She believed he was 100 percent disabled.  The 
appellant attached an exhibit detailing her memory of the 
veteran's health problems since 1981, including his fall in 
1986 and the resulting seizures.  In May 2002, the appellant 
submitted a diagram narrative of the fall the veteran took in 
1986.

In March 2003, a VA again examiner reviewed the veteran's 
claims file to provide an opinion as to whether the veteran's 
death was caused by his service.  The reviewer detailed the 
veteran's medical history, including his service-connected 
disabilities and his subsequent conditions, beginning with 
atrial fibrillation, hypertension, and chronic venous 
insufficiency in July 1983.  The reviewer opined that, even 
if the veteran's service-connected disabilities had caused 
his fall in 1986, which caused a subdural hematoma, this fall 
and the resulting medical conditions were not a cause of the 
veteran's death.  In fact, the physician pointed out, the 
hematoma and the symptoms resolved thereafter and were 
noncontributory to the veteran's congestive heart failure or 
his endstage cardiomyopathy which led to his death.  Based 
upon his review of the veteran's medical file, the examiner 
stated that the conditions that caused the veteran's death, 
congestive heart failure and cardiomyopathy, were in no way 
relatable to the gunshot wound that he suffered in service or 
the resulting Brown-Sequard syndrome.  The physician saw no 
significant link between these conditions and the cause of 
death, which was from an unrelated cardiac condition.

In a May 2003 written statement, the appellant reiterated her 
belief that the veteran's Brown-Sequard syndrome and the 
injuries he sustained during the war impacted the rest of his 
life.  She indicated that, while the veteran's paralysis 
disappeared after a year, he never returned to normal health.  
There were still physical activities in which he could not 
participate.  She contended that his fall in 1986 caused his 
heart problems.

In June 2003, the Board remanded this case to the RO to 
review additional evidentiary development taken by the Board 
since the RO had last adjudicated the claim.

In December 2003, the appellant testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
She emphasized the role that the veteran's nurse, G.M. had 
during the last years of his life.  G.M. had testified that 
she believed the veteran's physical inability to exercise 
contributed to his heart condition.  She also detailed the 
veteran's service injuries and the medical problems he had 
experienced throughout his life.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a July 2003 letter, the Board informed the appellant of 
the VCAA and its effect on her claims.  In addition, the 
appellant was advised, by virtue of a detailed April 2000 SOC 
and by August 2000, March 2002, and September 2003 SSOCs 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claims for VA death benefits.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
death benefits.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 
SSOC contained the new duty-to-assist regulations codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims for death benefits has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's service-connected disabilities 
contributed to the development of congestive heart failure 
and cardiomyopathy, which caused his death.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

With respect to the appellant's contention that the veteran's 
death was related to his Brown-Sequard syndrome, which she 
states limited his physical activity, the Board has found the 
most probative evidence of record to be the June 2000 and 
March 2003 medical opinions, which resulted from VA 
physicians reviewing the veteran's claims file, including his 
military and medical histories, and both determined that his 
service-connected disabilities did not contribute to the 
congestive heart failure and cardiomyopathy which caused his 
death.

The Board takes note of the March 2000 affidavit and the June 
2000 testimony of G.M., the veteran's nurse during the last 
two years of his life.  Although on an initial review G.M.'s 
March 2000 statement and June 2000 testimony (opining that 
the veteran's service injuries and the resulting Brown-
Sequard syndrome may have hastened his death) appear to 
support the appellant's claim, a close reading shows that 
they do not.  Combining the assertions of G.M., her opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible the veteran's service 
injuries caused his death.  The nurse does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the appellant's case.  Nor does the 
record demonstrate that G.M. reviewed the veteran's military 
or medical records.  Such speculation is not legally 
sufficient to establish service connection for the cause of 
the veteran's death.  See Stegman v. Derwinski, 3 Vet. App. 
at 230; Tipak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
Court of Appeals for Veterans Claims has held that the value 
of a clinician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support [her] opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

The VA reviewers, on the other hand, indicated they conducted 
a thorough review of the veteran's claims file, and both 
reached the same conclusion, that the veteran's terminal 
heart failure and cardiomyopathy was not related to his 
service-connected disabilities.  The March 2003 reviewer, in 
addition, considered the appellant's contention that the 
veteran's service-connected disability contributed to his 
fall in 1986, which led to his death.  The physician, 
however, concluded that while it was possible the veteran's 
service-connected disabilities helped cause this fall, the 
resulting injuries resolved thereafter, and, in any case, 
were noncontributory to his heart conditions.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

Considering the applicable law and precedent, the Board 
believes the June 2000 and March 2003 reports of the VA 
examiners' opinions to be the most probative evidence of 
record.  In essence, we find this opinion evidence to be more 
probative than that provided by G.M., because G.M.'s report 
does not indicate that she reviewed the veteran's claims 
file.  And, while she directly treated the veteran, her 
knowledge of his medical history appears to only date to 
1996, when she began attending to the veteran, at a time when 
he already suffered from congestive heart failure and 
prostate cancer, among other non-service-connected 
conditions.

In light of the detailed and thorough reports from the VA 
physicians, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's service-
connected disabilities caused or contributed to his death.

With respect to the issue of whether the disabilities listed 
on the veteran's certificate of death developed as a result 
of military service, the Board notes that his service medical 
records are negative for any complaints, manifestations, or 
treatment for cardiovascular problems, including congestive 
heart failure or cardiomyopathy.  Most significantly, a 
January 1945 hospital report, completed just prior to the 
veteran's separation from service due to disability, lists 
eight diagnoses for the veteran, of which none are cardiac in 
nature.  Furthermore, March 1947 and May 1949 VA examination 
reports indicate the veteran's cardiovascular was normal 
post-service.  Finally, there are no such records detailing a 
heart condition in the veteran until June 1983, nearly forty 
years after his separation from service.

The Board recognizes that the appellant sincerely believes 
that the veteran's service injuries caused his death.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, with all due respect for the views of G.M. 
presented in this matter, the appellant has not submitted any 
medical opinion or other professional evidence that is as 
probative as the physicians' opinions provided to the RO, to 
support her claim that her husband's death resulted from his 
service.  The claim for service connection for cause of death 
must therefore be denied.  38 U.S.C.A. §§ 1131, 5107(a); 38 
C.F.R. §§ 3.303, 3.310.




In closing, the Board wishes to express its deepest sympathy 
for the appellant's loss of her husband, who served honorably 
during World War II and earned two Purple Hearts, as well as 
the Silver Star, one of the highest military awards for 
heroism in combat.  We also appreciate her obvious sincerity 
in pursuing this claim.  We have considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is in approximate balance so as to 
warrant its application.  The preponderance of the evidence 
of record establishes that the cause of the veteran's death 
was not related to military service, either directly or 
proximately.  Accordingly, the claim for service connection 
for the cause of the veteran's death must be denied.

C.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to DIC in the same manner as if the veteran's 
death were service-connected, if the veteran was in actual 
receipt of (or but for military retired pay would have been 
receiving) compensation at a total disability rating for 10 
consecutive years preceding death; or if the veteran was 
continuously rated totally disabled for a period of 5 years 
from the date of discharge or other release from active duty 
to the date of his death; or if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

For several years, there was a legal controversy over the 
interpretation and applicability of section 1318.  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court of Appeals for 
Veterans Claims interpreted 38 C.F.R. § 3.22(a) as permitting 
a DIC award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section 1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  As no claim of CUE has been raised in the 
present appeal, the only route to entitlement for the 
appellant would be to establish that the veteran was, in 
fact, rated as 100 percent disabled for a requisite period of 
time before he died.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the Court of Appeals for the Federal 
Circuit in its decision in National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001).  Subsequently, the CAVC revised the stay 
order and directed VA to process all claims for DIC under 
section 1318, including "hypothetical entitlement" claims, 
except for those in which a survivor seeks to reopen a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).  See Chairman's Memorandum No. 01-03-09 
(April 8, 2003).  Since the temporary stay has been lifted 
with regard to this issue as presented in the present appeal, 
the Board will proceed with consideration of the appellant's 
claim for entitlement to DIC under 38 U.S.C.A. § 1318.

We are aware that where pertinent law or regulation chances 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  In section 3.22, the more favorable 
version to the appellant must apply.  However, considering 
that the decedent had not been in receipt of, or entitled to 
receive, a total disability evaluation for 10 years or more, 
the application of either version of 38 C.F.R. § 3.22(a) 
would result in the same outcome, and the Board finds that 
the appellant is not prejudiced by the Board's proceeding to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In this case, the veteran was not rated as totally disabled 
at the time of his death or at any time during the 10 years 
prior to his death.  Thus, the veteran was not in actual 
receipt of compensation at a total disability rating for 10 
consecutive years prior to his death, as is required to be 
entitled to DIC under 38 U.S.C.A. § 1318(b)(1).  He was rated 
as 70 percent disabled from November 1950 until the time of 
his death.  After a final rating decision in April 1951, the 
veteran never applied for an increased rating for his 
service-connected disabilities or a total disability rating 
based on individual unemployability (TDIU).  Furthermore, no 
such claim had been implied by the RO based upon the 
evidence.  This establishes that he was not in actual receipt 
of or entitled to receive a 100 percent disability for the 10 
years immediately prior to his death so as to satisfy the 
eligibility criteria for benefits under 38 U.S.C.A. § 1318.  
See Wingo, supra.

The Court has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the section 1318 issue in the 
instant case, as related to the claim for DIC benefits, the 
benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



